Citation Nr: 1824555	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a combined rating in excess of 10 percent for degenerative joint disease of the left knee, right knee, and lumbar spine prior to May 4, 2017. 

2.  Entitlement to a separate rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine level since May 4, 2017. 

3.  Entitlement to a separate rating in excess of 10 percent for degenerative joint disease of the right knee with chronic chondromalacia since May 4, 2017. 

4.  Entitlement to a separate rating in excess of 10 percent for degenerative joint disease of the left knee with chronic chondromalacia since May 4, 2017. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2005 to June 2013. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for arthritis and assigned a combined 10 percent rating based upon x-ray evidence of arthritis in two or more major joints (left knee, right knee and lumbar spine).  The Veteran disagreed with this initial rating assigned, stating that he felt he should be awarded separate 10 percent evaluations for each knee and a 40 percent evaluation for the lumbar spine.  Notice of Disagreement, January 2014. 

Then as his appeal was pending in May 2017, the RO assigned separate 10 percent evaluations for each involved joint, i.e. 10 percent for the right knee, 10 percent for the left knee, and 10 percent for the lumbar spine.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is generally presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, although an increase has been granted, including the separate 10 percent evaluations assigned for each knee that the Veteran initially sought, the issue remains in appellate status as less than the maximum allowable benefit has been awarded, and the Veteran did not expressly limit his appeal to the specific ratings he initially sought in his Notice of Disagreement.  Therefore, the appeal continues as listed on the first page above.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in July 2017 to present testimony on the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

Specifically, the Veteran reports that he has received ongoing physical therapy and pain management treatment through the VA Veterans Choice Program, where VA administers the program and pays for treatment, but the Veteran is able to seek care through private providers.  Hearing transcript, July 2017; see also VA treatment records, June & May 2017.  While referrals for care through this program are noted in the Veteran's VA treatment records, the actual medical treatment notes from these private providers are not associated with the claims file.  VA's duty to assist requires exhaustive efforts to ensure all records in the custody of a Federal department or agency, including VA, are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).  The regulation explicitly stipulates that the type of record requiring as many requests as are necessary to obtain includes records from non-VA facilities providing examination or treatment at VA expense.  Id.  Records of all relevant treatment for the Veteran's service-connected bilateral knee and lumbar spine disabilities must be obtained, specifically to include all physical therapy and pain management care provided through the Veterans Choice Program. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all treatment records for this Veteran's service-connected right knee, left knee, or lumbar spine disabilities through care provided in the Veterans Choice Program, specifically to include physical therapy and pain management treatment by private providers.  

Associate with the claims file all relevant medical records from non-VA facilities provided at VA expense. 

2. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of all additional evidence received since the August 2014 Statement of the Case.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

